Name: Commission Regulation (EEC) No 2866/81 of 4 October 1981 suspending advance fixing of the monetary compensatory amounts applicable in the Federal Republic of Germany, France, Italy, the Netherlands and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 10 . 81 Official Journal of the European Communities No L 283/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2866/81 of 4 October 1981 suspending advance fixing of the monetary compensatory amounts applicable in the Federal Republic of Germany, France, Italy, the Netherlands and the United Kingdom decision on the measures to be taken in the agricul ­ tural sector following this event, in order to prevent speculation advance fixing of the compensatory amounts should be suspended in accordance with Article 9 (2) of Regulation (EEC) No 243/78 for the Member States for which modification of these amounts could be forseen , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( J ), as last amended by Regulation (EEC) No 876/81 (2), Having regard to Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts (3 ), as last amended by Regulation (EEC) No 3476/80 (4), and in particular Article 9 (2) thereof, Whereas with effect from 5 October 1981 the central rates of the different currencies of the European mone ­ tary system have been amended ; whereas, pending a Advance fixing of the monetary compensatory amounts applicable in the Federal Republic of Germany, France, Italy, the Netherlands and the United Kingdom shall be suspended from 5 October 1981 . Article 2 This Regulation shall enter into force on 5 October 1981 . It shall apply until 7 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 October 1981 . For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (') OJ No L 106, 12 . 5 . 1971 , p . 1 . ( 2 ) OJ No L 88 , 2 . 4 . 1981 , p . 26 . 3 OJ No L 37, 7 . 2 . 1978 , p . 5 . (4 ) OJ No L 363 , 31 . 12 . 1980 , p . 71 .